Status of Claims
This action is in reply to the  filed on 10/27/2017.  
Claims 1, 9 and 16 are amended.
Claim 18 is cancelled. 
Claims 1-17 and 19-21 are currently pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven C BECKER (42,308) on 3/12/2021. 
The application has been amended as follows:
In the claims:
1. (Currently Amended) A distributed computing system for managing blood processing procedures in a blood processing facility, comprising:
a system server including a memory and a communication interface, the system server configured to store data identifiers for a plurality of different human operators;
a plurality of computerized blood collection instruments configured to collect blood components from donors to generate collected products, each blood collection instrument comprising a communication interface configured to transmit real-time data regarding the blood collection instrument to the system server;
a network configured to provide communication between the system server and the blood collection instruments, the system server storing data identifiers for each blood collection instrument;
a reception staff computer configured to intake donor data and upload the donor data to the system server; and

the administrative level computer to configure operator-specific views or prompts on the blood collection instruments or other computers using the data identifiers of the different human operators,,
the administrative level computer to determine at least one desired procedure and blood product to be collected based at least on the donor data and to download configuration information to program one of the blood collection instruments for the at least one desired procedure, the one of the blood collection instruments collecting the blood product from a donor using the downloaded configuration information, wherein the downloaded configuration information consists of standard procedure information or operating parameters.
2.    (Original) The distributed computing system of Claim 1, further comprising:
a second system server disposed at a second blood processing facility remote from the first blood processing facility;
a headquarters server disposed at a third location remote from the first and second blood processing facilities;
a second network configured to provide communication among the headquarters server, the first system server and the second system server;
a headquarters computing device in communication with the headquarters server configured to aggregate data from respective blood collection instruments at the first and second blood processing facilities for analysis.
3.    (Previously Presented) The distributed computing system of Claim 2, further comprising:
a third party system server in communication with at least one of the headquarters server and the first and second system servers, the third party system operated by a party not operating the blood processing facility, the third party system server configured to:
receive diagnostic reports from the blood collection instruments; and download software updates to the blood collection instruments.
4.    (Original) The distributed computing system of Claim 1, wherein the operator specific views or prompts are further based on skill data indicating a skill of the operator.
5.    (Original) The distributed computing system of Claim 1, further comprising:

6.    (Original) The distributed computing system of Claim 1, further comprising a smart device to automatically program the blood component collection instruments by presenting the smart device to the blood component collection instrument for uploading of configuration data to the blood component collection instrument.
7.    (Original) The distributed computing system of Claim 6, wherein the smart device stores donor data including donor parameters and run parameters to program the blood component collection instrument.
8.    (Original) The distributed computing system of Claim 1, wherein the administrative level computer presents a graphical dashboard for display to and interaction with a user, the graphical dashboard to provide a graphical depiction of the blood processing facility including an arrangement of blood component collection instruments, soft goods, operators, donors, and associated status information.
9.    (Currently Amended) A distributed computing system for managing blood processing procedures in a blood processing facility, comprising:
a system server including a memory and a communication interface;
a reception staff computer configured to intake donor data and upload the donor data to the system server;
a first source of blood collection instrument status data, the first source comprising a plurality of blood collection instruments, each blood collection instrument comprising a communication interface configured to transmit operation data regarding the blood collection instrument to the system server;
a second source of blood collection kit status data, the second source comprising a plurality of scanners;
a third source of real-time operator status data, the real-time operator status data indicating which of a plurality of operators are available to assist a donor;
a fourth source of donor status data,
the system server configured to manage data received from the first source, second source, third source and fourth source,
a network configured to provide communication between the system server and the first source, second source, third source and fourth source,

an indicator of blood component collection instrument status; an indicator of blood component collection kit status; and an indicator of donor presence,
the graphical depiction further depicting the real-time operator status data, the graphical depiction further conveying at least one of a progress and an alert for a blood component collection procedure occurring or scheduled to occur in a blood component collection area of the blood component collection facility, wherein the computer is further programmed to configure one of the blood collection instruments via remote download of configuration information from the distributed computing system to the one of the blood collection instruments, the configuration information based at least on information in the graphical depiction, the configuration information specifying at least a desired collection procedure, the one of the blood collection instruments collecting a blood component from a donor using the configuration information, wherein the downloaded configuration information consists of standard procedure information or operating parameters.
10.    (Original) The distributed computing system of Claim 9, wherein the computer is an administrative level computer.
11.    (Previously Presented) The distributed computing system of Claim 9, wherein the graphical depiction further comprises a donor queue to indicate a suggested donation location among the blood component collection areas of the blood component collection facility for a donor in the donor queue.
12.    (Original) The distributed computing system of Claim 9, wherein the graphical depiction further comprises a staff queue to identify one or more blood component collection facility staff available to assist one or more operators in the blood component collection areas, the staff queue indicating one or more blood component collection capabilities of at least one staff in the staff queue.
13.    (Original) The distributed computing system of Claim 9, wherein the graphical depiction further comprises a donor queue to identify a plurality of donors waiting to donate blood, the donor queue indicating a time and an intended blood component collection for each donor.
14.    (Original) The distributed computing system of Claim 9, further comprising:
a second system server disposed at a second blood processing facility remote from the first blood processing facility;
a headquarters server disposed at a third location remote from the first and second blood processing facilities;

a headquarters computing device in communication with the headquarters server configured to aggregate data from respective blood collection instruments at the first and second blood processing facilities for analysis.
15.    (Previously Presented) The distributed computing system of Claim 14, further comprising:
a third party system server in communication with at least one of the headquarters server and the first and second system servers, the third party system operated by a party not operating the blood processing facility, the third party system server configured to:
receive diagnostic reports from the blood collection instruments; and download software updates to the blood collection instruments.
16.    (Currently Amended) A distributed computing system for managing blood processing procedures in a blood processing facility, comprising:
a system server including a memory and a communication interface, the system server configured to store data identifiers for a plurality of different human operators;
a plurality of computerized blood collection instruments configured to collect blood components from donors to generate collected products, each blood collection instrument comprising a communication interface configured to transmit to the system server availability data regarding whether the blood collection instrument is available for a procedure;
a network configured to provide communication between the system server and the blood collection instruments, the system server storing data identifiers for each blood collection instrument;
a reception staff computer configured to intake donor data and upload the donor data to the system server; and
an administrative level computer coupled to the system server and configured to present the donor data and the availability data regarding the blood collection instruments on a display,
the administrative level computer configured to assign a donor to a blood collection instrument based on the donor data and availability data;
wherein the system server is configured to retrieve previous blood collection data for a donor based at least in part on the donor data, to generate configuration data based at least in part on the previous blood collection data, and to remotely download configuration data to configure the assigned blood collection instrument device for blood collection, the configuration data comprising at least a selected blood component collection procedure to be performed by the blood collection instrument selected from a plurality of different blood component collection , the assigned blood collection instrument device collecting a blood component from the donor using the configuration data, wherein the downloaded configuration information consists of standard procedure information or operating parameters.
17.    (Previously Presented) The distributed computing system of Claim 16, wherein the administrative level computer is configured to automatically assign the donor to the blood collection instrument based on the donor data and availability data.
18.    (Canceled).
19.    (Original) The distributed computing system of Claim 16, further comprising:
a second system server disposed at a second blood processing facility remote from the first blood processing facility;
a headquarters server disposed at a third location remote from the first and second blood processing facilities;
a second network configured to provide communication among the headquarters server, the first system server and the second system server;
a headquarters computing device in communication with the headquarters server configured to aggregate data from respective blood collection instruments at the first and second blood processing facilities for analysis.
20.    (Previously Presented) The distributed computing system of Claim 19, further comprising:
a third party system server in communication with at least one of the headquarters server and the first and second system servers, the third party system operated by a party not operating the blood processing facility, the third party system server configured to:
receive diagnostic reports from the blood collection instruments; and download software updates to the blood collection instruments.
21.    (Previously Presented) The distributed computing system of Claim 9, wherein the computer is further configured to automatically assign a donor to the one of the blood collection instruments based on the blood collection instrument status data and the donor status data.





Allowable Subject Matter
 Claims 1-17 and 19-21 are allowed.  The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-17 and 19-21 is the inclusion of the limitation(s) “a graphical depiction of a plurality of blood component collection areas in the blood processing facility, each depicted area representing a single blood collection instrument and comprising an indicator of blood component collection instrument status; an indicator of blood component collection kit status." 
 The closest prior art (Fletcher-Haynes et al. and (US 2005/0209883), Ng et al. (US 2003/0018289)) teach a distributed computing system.  However, the prior art does not teach “a graphical depiction of a plurality of blood component collection areas in the blood processing facility, each depicted area representing a single blood collection instrument and comprising an indicator of blood component collection instrument status; an indicator of blood component collection kit status” as recited in the claims.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626